t c memo united_states tax_court malcolm d alexander petitioner v commissioner of internal revenue respondent docket no filed date malcolm d alexander pro_se william j gregg for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency and additions to tax with respect to petitioner’ sec_2010 federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions by the parties the issues remaining for decision are whether petitioner is entitled to certain itemized_deductions whether petitioner is entitled to a dependency_exemption deduction whether petitioner is entitled to certain business_expense deductions and whether petitioner is liable for additions to tax under sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in maryland during petitioner operated a multilevel network marketing business network marketing business in order to promote his network marketing respondent concedes that petitioner does not have cancellation_of_indebtedness_income of dollar_figure or a capital_gain of dollar_figure respondent also concedes that petitioner is entitled to an itemized_deduction for state sales_tax consistent with the applicable tables for a maryland resident petitioner concedes the adjustments for medical and healthcare payments received of dollar_figure other miscellaneous income of dollar_figure and nonemployee compensation of dollar_figure the parties stipulate that petitioner’s proper filing_status for is married_filing_separately unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure business petitioner rented hotel space and conducted weekly meetings training and presentations petitioner owned two houses during the taxable_year in issue the first house was in washington d c d c house and the second was his principal_residence in gaithersburg maryland gaithersburg house in petitioner paid to american star financial inc american star mortgage interest of dollar_figure in connection with the gaithersburg house at a time not specified in the record petitioner purchased a hummer vehicle which got eight or nine miles to the gallon petitioner stated that he purchased the hummer because no one would follow a small little honda around and believe that you were making money during the taxable_year petitioner received from zamzuu inc nonemployee compensation of dollar_figure miscellaneous other income of dollar_figure and medical payments of dollar_figure petitioner also received other gross_receipts income of dollar_figure reportable on schedule c profit or loss from business on or about date petitioner requested an extension of time to file hi sec_2010 federal_income_tax return until date petitioner did not file a federal_income_tax return for for the taxable_year petitioner did not on date petitioner purchased the d c house for dollar_figure have any federal_income_tax withheld and did not make any estimated_tax payments on date respondent mailed to petitioner a notice_of_deficiency for petitioner timely filed a petition with this court on date opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs a itemized_deduction sec_1 mortgage interest_deduction sec_163 generally disallows a deduction for personal_interest an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest includes amounts paid_or_accrued during the taxable_year on acquisition_indebtedness sec_163 acquisition_indebtedness means any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 a qualified_residence includes the principal_residence of the taxpayer sec_163 petitioner argues that he is entitled to a dollar_figure deduction on schedule a itemized_deductions for home mortgage interest_paid in pertaining to the gaithersburg house at trial petitioner testified credibly that he paid dollar_figure in mortgage interest to american star in american star issued to petitioner a form_1098 mortgage interest statement for the taxable_year in issue the form_1098 which respondent subpoenaed from american star states that american star received dollar_figure of mortgage interest from petitioner in in connection with the mortgage on the gaithersburg house american star issued to petitioner a form 1099-c cancellation of debt for the form 1099-c reports that american star canceled dollar_figure of debt relating to the gaithersburg house which includes dollar_figure of interest respondent’s argument appears to be that american star canceled petitioner’s respondent claims that this form_1098 is not in his records however the form_1098 that was put into evidence was obtained by respondent from american star pursuant to subpoena and is consistent with petitioner’s testimony mortgage interest for and therefore petitioner did not pay the interest reported as received by american star on the form_1098 we are not persuaded by respondent’s argument for several reasons first respondent presented no evidence that the reported cancellation of indebtedness was connected to the interest payments american star reported having received respondent does not explain or offer evidence regarding whether the interest reported as received on the form_1098 is in any way connected to the amount of interest reported as canceled on the form 1099-c second the amount of interest reported as canceled on the form 1099-c is not the same as the amount of interest reported as received by american star on the form_1098 the forms and 1099-c that are in evidence were obtained from american star by respondent’s subpoena there is nothing in the record to indicate that respondent asked american star about any relationship between the interest received and the cancellation of indebtedness furthermore respondent conceded that petitioner is not liable for cancellation_of_indebtedness_income in the amount reported on the form 1099-c dollar_figure accordingly we hold that petitioner is entitled to a dollar_figure mortgage interest_deduction petitioner testified that the gaithersburg house cost dollar_figure and the land cost dollar_figure respondent makes no argument that a portion of the interest continued medical and dental expenses sec_213 allows a deduction for expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer a spouse or a dependent to the extent that such expenses exceed percent of the taxpayer’s adjusted_gross_income the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body for transportation primarily for and essential to medical_care or for insurance sec_213 b d however amounts paid during the taxable_year for medicine or a drug are taken into account only if the medicine or drug is a prescribed_drug or insulin sec_213 the term prescribed_drug means a drug or biological which requires a physician’s prescription for its use by an individual sec_213 petitioner contends that he is entitled to an itemized_deduction for medical and dental expenses in support of this claimed deduction petitioner offered into evidence two three-ring tax binders containing a compilation of receipts invoices and handwritten ledgers and notations as it relates to medical and dental expenses one of the ledgers lists vague vendor categories such as disney continued deduction is limited by sec_163 parks dairy doctors and shoppers along with corresponding dates and amounts many of the receipts included with the ledgers appear to show purchases of over-the-counter items such as ibuprofen pepcid dayquil nyquil lip balm and diapers among the numerous receipts are two invoices--one from riverside medical associates for dollar_figure and the other from the training room for dollar_figure--but these invoices list only balances due and do not document that payment was made petitioner’s ledgers receipts and invoices lack one or more of the following the product service purchased the specific medical purpose underlying the expense the name and address of the payee or the name of the payor or patient see renner v commissioner tcmemo_2015_ at in addition many of the receipts appear to be for purchases of over- the-counter ie nonprescription medication see sec_213 furthermore petitioner did not offer any evidence showing that he was not reimbursed for the expenses see sec_213 on the basis of this record we hold that petitioner is not entitled to an itemized_deduction for medical and dental expenses b dependency_exemption deduction sec_151 and c provides taxpayers with an annual deduction for each dependent the code defines a dependent as either a qualifying_child or a qualifying_relative sec_152 and this requirement is disjunctive and therefore a taxpayer can appropriately claim an individual as a dependent by satisfying the criteria for either a qualifying_child or a qualifying_relative see eg watley v commissioner tcmemo_2012_240 at in order for an individual to be a qualifying_child of a taxpayer sec_152 requires that the individual bear a specified relationship to the taxpayer share the same abode as the taxpayer for more than one-half of the taxable_year meet specified age requirements and not have provided over one-half of his or her own support for the taxable_year sec_152 a - e in order for an individual to be a qualifying_relative of a taxpayer sec_152 requires that the individual bear a specified relationship to the taxpayer have gross_income for the taxable_year less than the exemption_amount receive over half of his or her support from the taxpayer for the taxable_year and not be a qualifying_child of the taxpayer or any other taxpayer for the taxable_year petitioner argues that he is entitled to a dependency_exemption deduction for his 10-year-old stepson petitioner did not offer any testimony or other evidence concerning the abode of his stepson for the taxable_year in issue the amount of support if any provided by or to his stepson for the taxable_year in issue or his stepson’s gross_income for the taxable_year in issue accordingly petitioner has failed to demonstrate that his stepson is his qualifying_child or qualifying_relative for the year in issue and thus is not entitled to a dependency_exemption deduction for his stepson c schedule c expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse williams v united_states f 2d 5th cir 85_tc_731 home_office sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit is defined as a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a however sec_280a provides an exception to the general disallowance of subsection a in pertinent part sec_280a provides sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business for an expense related to a dwelling_unit to fit within this exception some portion of the dwelling_unit must be used regularly and exclusively for the taxpayer’s trade_or_business see scully v commissioner tcmemo_2013_229 at petitioner argues that he purchased the gaithersburg house primarily for the business and used many spaces in it just strictly for the business and is entitled to a home_office expense deduction for_the_use_of of the house according to petitioner he used three rooms of the gaithersburg house--a first- floor office a second-floor office and a presentation room --regularly and exclusively for his network marketing business we are not required to accept petitioner’s vague and otherwise unsubstantiated testimony see 87_tc_74 to substantiate that he used of rooms ie of the gaithersburg house regularly and exclusively for business purposes petitioner offered into evidence copies of photographs depicting rooms folding chairs and social gatherings however the copies of photographs do not establish whether the rooms were used regularly and exclusively for petitioner’s network marketing business see sec_280a even if petitioner established that he used certain rooms regularly and exclusively for business purposes he provided no testimony or documentation concerning the size of the house and rooms which would allow us to properly allocate costs see galbraith v commissioner tcmemo_2016_168 at on the basis of this record we find that petitioner has failed to demonstrate or prove that any portion of the gaithersburg house was regularly and exclusively used for business purposes in accordingly we sustain respondent’s disallowance of a home_office expense deduction petitioner also argues that he is entitled to schedule c deductions for expenses associated with the business use of the gaithersburg house such as utilities real_estate_taxes insurance and pool expenses because we have determined that petitioner is not entitled to a deduction for the business use of the gaithersburg house it follows that he is not entitled to schedule c deductions for utilities real_estate_taxes insurance and pool expenses d c house petitioner argues that he is entitled to a dollar_figure deduction on schedule c for mortgage interest related to a second mortgage on the d c house petitioner argues that the lender was richard clark mr clark did not issue petitioner a on brief respondent concedes that petitioner is entitled to a dollar_figure deduction on schedule a itemized_deductions for mortgage interest_paid to bank of america related to the d c house form_1098 for the taxable_year petitioner also argues that he is entitled to a schedule c utilities expense deduction and a depreciation deduction pertaining to the d c house petitioner offered into evidence copies of three checks paid to mr clark or his wife kim clark totaling dollar_figure and what appears to be a portion of email correspondence discussing the gaithersburg house two of the checks offered by petitioner contain handwritten notations referencing the gaithersburg house and the notation on the third check is illegible the portion of email correspondence is similarly unhelpful as it does not clarify what interest if any was paid to whom the interest was paid or what property the alleged interest relates to petitioner has provided no credible_evidence establishing that the d c house accrued mortgage interest in payable to mr clark or that he paid this interest in accordingly petitioner is not entitled to a schedule c interest_deduction pertaining to a second mortgage on the d c house other than vague and self-serving testimony petitioner did not offer credible_evidence establishing that any portion of the d c house was used regularly and exclusively for his network marketing business it follows logically that he is not we note that petitioner used the address of the d c house on the petition as his address of record entitled to schedule c expense deductions for utilities and depreciation with respect to the d c house hotel room rentals petitioner contends that he is entitled to a schedule c deduction of dollar_figure for renting hotel meeting rooms in connection with his network marketing business to substantiate this expense petitioner offered into evidence nine invoices from the hilton in rockville maryland totaling dollar_figure an invoice from the holiday inn in college park maryland for dollar_figure and an invoice from the quincy in washington d c for dollar_figure petitioner also offered as evidence a printout from a wachovia custom business checking account on brief respondent concedes that petitioner is entitled to a deduction of dollar_figure which is the aggregate amount for room rentals at the hilton and holiday inn petitioner has not substantiated that the hotel room rental expense on the dollar_figure invoice from the quincy was incurred or paid in connection with his network marketing business neither petitioner’s name nor the name of his network marketing business is listed on the invoice from the quincy and there is no explanation on the invoice as to the business_purpose of the rental the petitioner claims an additional hotel rental_expense_deduction of dollar_figure and it is unclear from the record to what this additional expense relates wachovia custom business checking account printout is equally unhelpful for substantiation purposes as it does not include the name of the account_holder or provide details of the transactions listed on the account accordingly we hold that petitioner is entitled to only a dollar_figure schedule c deduction for rent paid to the hilton and the holiday inn in connection with the operation of his network marketing business wages petitioner argues that he paid his 10-year-old stepson cash wages of dollar_figure in and that this amount is deductible on schedule c as a labor expense petitioner testified that he paid his stepson to perform work for the network marketing business such as taking out the trash vacuuming setting up chairs and cleaning the pool to substantiate the payment of cash wages to his stepson petitioner offered a handwritten ledger with dates and amounts that was prepared by an individual with the initials pw on and a computer printout of tasks performed by his stepson we are not convinced that the handwritten ledger or the printed timesheet was contemporaneously prepared or that the documentation provides a credible assessment of work performed by petitioner’s stepson in addition some of the tasks for which petitioner purportedly paid his stepson do not appear to be ordinary and necessary to petitioner’s network marketing business such as help with new baby mason malcolm birthday helping kids and paint furthermore petitioner did not issue his stepson a form 1099-misc miscellaneous income or a form_w-2 wage and tax statement for reporting the cash wages he purportedly paid thus we cannot conclude that petitioner’s stepson performed work for petitioner’s network marketing business in or that petitioner actually paid his stepson for this work car and truck expenses sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer must meet stricter substantiation requirements to be allowed a deduction under sec_162 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 see also oswandel v commissioner tcmemo_2007_ tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg petitioner argues that he is entitled to a deduction on schedule c for car and truck expenses for petitioner offered into evidence numerous items including a auto expense worksheet for his hummer vehicle claiming actual expenses of dollar_figure handwritten ledgers for gas car repairs car insurance and tolls a partial wachovia custom business checking account printout and receipts for gas oil auto parts parking and tolls petitioner’s claimed car and truck expenses are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f we find that petitioner has failed to substantiate that he incurred car and truck expenses in connection with his network marketing business petitioner’ sec_2010 auto expense worksheet estimates that of his hummer vehicle use was for business petitioner’s testimony was vague as to the business use of the hummer vehicle and he stated only that no one would follow a small little honda around and believe that you were making money likewise petitioner’s handwritten ledgers and receipts show vendor names eg chevron exxon and shell dates and amounts but they do not include any information about mileage driven names addresses of clients or the business_purpose of the trips accordingly petitioner has failed to substantiate that he incurred car and truck expenses for the year in issue as required under sec_274 meals and entertainment petitioner argues that he is entitled to a deduction for meals and entertainment_expenses incurred in the course of meeting and acquiring new customers for his network marketing business petitioner’s claimed expenses for meals and entertainment are subject_to the heightened substantiation requirements of sec_274 see sec_274 with respect to expenditures_for meals a taxpayer must maintain records sufficient to establish the amount_paid for each meal the date of the meal the address of the dining establishment the business_purpose of the meal including the nature of any business_discussion and the business relationship of the person entertained by the taxpayer see sec_274 stroff v commissioner tcmemo_2011_80 tax ct memo lexi sec_79 at petitioner offered into evidence a handwritten ledger prepared by an individual with the initials pw on which listed vendor names eg pizza hut mcdonald’s roy rogers papa johns and starbucks dates and amounts we find the handwritten ledger to be insufficient substantiation under sec_274 because there are no explanations regarding the business_purpose of the meals or petitioner’s business relationship to the person s with whom he allegedly dined we hold that petitioner has not substantiated his entitlement to meals and entertainment expense deductions as required by sec_274 d additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 and and a respondent has the burden of production with respect to these additions to tax see sec_7491 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see 116_tc_438 sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to timely file a return unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner was required to but did not file a federal_income_tax return for respondent has therefore met his burden of production with respect to the addition_to_tax under sec_6651 petitioner did not provide any argument or evidence to establish that his failure_to_file was due to reasonable_cause furthermore because petitioner did not challenge the addition_to_tax under sec_6651 in his petition we deem this issue conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 petitioner made no payments regarding hi sec_2010 income_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely pay the amount of tax shown on a return sec_6651 imposes an addition_to_tax unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 a substitute for return made by the secretary pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 the parties stipulate for petitioner’s taxable_year respondent followed the internal_revenue_code sec_6020 substitute for return procedures moreover petitioner made no argument that the sec_6651 addition_to_tax should not be applied and his petition does not contain specific allegations challenging respondent’s determination that he is liable for it see rule b any issue not raised in the assignments of error shall be deemed to be conceded w here a petition fails to state a claim in respect of penalties additions to tax and or additional_amounts the commissioner incurs no obligation to produce evidence in support of such determinations pursuant to sec_7491 123_tc_213 see also 118_tc_358 accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 sec_6654 respondent determined that petitioner is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless one of the exceptions in sec_6654 applies a taxpayer has an obligation to pay estimated_tax only if he or she has a required_annual_payment 127_tc_200 aff’d 521_f3d_1289 10th cir the required_annual_payment is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of her tax for such year see sec_6654 or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 the addition_to_tax is mandatory regardless of extenuating circumstances or reasonable_cause see 96_tc_172 aff’d in part rev’d in part 981_f2d_350 8th cir 75_tc_1 petitioner failed to file a federal_income_tax return for petitioner did not offer any evidence that he paid estimated_tax for and stipulated that he did not have any federal_income_tax withheld or make estimated_tax payments moreover because petitioner did not challenge the sec_6654 addition_to_tax in his petition we deem this issue conceded see rule b funk v commissioner t c pincite swain v commissioner t c pincite accordingly we sustain respondent’s determination regarding the sec_6654 addition to taxdollar_figure in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule the additions to tax under sec_6651 and and will be determined in a rule computation
